Citation Nr: 1420489	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial compensable disability rating for hemorrhoids.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for ulcers.


REPRESENTATION

Veteran represented by:	Monte Phillips, Attorney


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to August 1978, and December 2002 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2013, the RO issued a statement of the case denying entitlement to service connection for hypertension and ulcers.  In March 2014, the Veteran's representative submitted a copy of a substantive appeal as to these issues, dated March 2013.  Although the substantive appeal did not contain a copy of a date stamp from the RO, the representative also submitted a copy of a facsimile transmittal sheet showing that the substantive appeal was faxed to the RO in March 2013.  The number that the submission was sent to is a fax number assigned to the St. Louis, RO.  This evidence strongly suggests that the substantive appeal was received by VA within an appropriate to perfect an appeal.  Thus, the Board concludes that a timely substantive appeal of the issues of entitlement to service connection for hypertension and ulcers, and these issues are before the Board.  38 C.F.R. § 3.302(b) (2013).

The Virtual VA paperless claims processing system includes treatment records from the Poplar Bluff VA Medical Center dated September 2012 to February 2013; other documents are not relevant to the issues currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), entitlement to service connection for bipolar disorder, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A November 2010 statement of the case denied entitlement to an initial compensable disability rating for hemorrhoids.  In his January 2011 substantive appeal, the Veteran did not request a hearing.  However, in his March 2013 substantive appeal of the denial of service connection for hypertension and ulcers, the Veteran requested a Travel Board hearing before the Board.  The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a), (c), 19.9, 19.25, 20.704 (2013).  Accordingly, the Veteran should be scheduled for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at a local VA office.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

